DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 have been entered.
Claims 37 and 38 were added.
 	Claims 17 and 22-38 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 38 are indefinite because they recite “the linker” without proper antecedent basis.  These claims depend from claim 17 which recites at least two different linkers (Lx and Ly) and allows them to be selected independently of each other. Claim 17 also teaches two different instances of Lx, i.e. one in the construct of part (1), and one in the construct of part (2). It is unclear to which of these linkers “the phrase “the linker” refers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 22-38 stand rejected under 35 U.S.C. 103 as being unpatentable over Ohgi et al. (US 20120035246) in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385). 
Ohgi taught a nucleic acid molecule for RNA interference that is a single-stranded nucleic acid molecule including an expression inhibitory sequence that inhibits expression of a target gene. The single-stranded nucleic acid molecule includes: a region (X); a linker region (Lx); and a region (Xc). The linker region (Lx) is linked between the regions (Xc) and (X). The region (Xc) is complementary to the region (X). At least one of the regions (X) and (Xc) includes the expression inhibitory sequence. The linker region (Lx) has a non-nucleotide structure, and may be any of instantly recited formulas I-1 to I-9 or I-8a, where n and m are independently 0-30 and q is 0-10. See paragraphs 53, 87-90, and claim 13. Ohgi also taught single-stranded nucleic acid molecule comprising, from the 5' -side to the 3 '-side, a 5 '-side region (Xc), a linker region (Lx), an inner region (Z), a linker region (Ly), and a 3'-side region (Yc) in this order, wherein the inner region (Z) is constituted by linkage of an inner 5'-side region (X) and an inner 3 '-side region (Y), the 5'-side region (Xc) is complementary to the inner 5'-side region (X), the 3 '-side region (Yc) is complementary to the inner 3 '-side region (Y), at least one of the inner region (Z), the 5' -side region (Xc), and the 3 '-side region (Yc) comprises the expression control sequence.  See Fig. 2B and paragraph 110. Ly can satisfy the structural requirements of instantly recited Ly (see claim 9). Ohgi exemplified nucleic acid molecules in the range of 10 to 300 nucleotides, see e.g. PH-0001 at paragraph 443, which is 48 nucleotides. 
Ohgi did not explicitly disclose conditions under which the nucleic acid molecule was stored, but indicated that it was dissolved in distilled water for use (paragraph 447). 
Werling taught that if RNA  is stored in sterile buffer at pH <7 such as sodium acetate buffer at pH 5.5  with 0.1 - 1.0 mM EDTA, it will be stable "indefinitely””. Werling also indicated that 1 mM sodium citrate buffer pH 6.4 was available as a commercial preparation for RNA storage. Werling explained that citrate (like EDTA) is a chelator of divalent cations which generate hydroxide ions that attack phosphodiester bonds.  Therefore one of ordinary skill would have a reasonable expectation of improving the stability of stored RNA if one used a citrate buffer such as that provided by Ambion. Werling did not teach a temperature for storage of dissolved RNA.
Fabre taught that a method of choice for RNA storage involved freezing, but indicated there was interest in room temperature preservation methods due to the cost of cold storage. Fabre prepared dried RNA compositions and assayed their stability from 1 to 92 weeks (see Fig. 1, panels a and b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have dissolved the nucleic acid molecule of Ohgi in water, as taught by Ohgi, and to have subsequently adjusted the pH of that solution to 6.4 by either addition of the storage buffer of Ambion, or by addition of citrate to achieve the pH and buffering capacity of the Ambion storage buffer. One would have been motivated to do because Werling indicated that RNA should be stable indefinitely when stored under these conditions.  It would have been similarly obvious to store the RNA solution at room temperature and to have assayed the stability of the RNA over time as taught by Fabre (e.g. for up to 92 weeks).  One would have been motivated to do so because Fabre taught that there was an interest in developing room temperature storage conditions for RNA.  Accordingly, the active method steps of the claims were prima facie obvious. The results recited in instant claims 31-36 would have been achieved inherently.  Thus the invention as a whole was prima facie obvious. 

Claims 17 and 22-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ohgi et al. (US 8691782) in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, and Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385)).  
The Ohgi patent has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Ohgi 8691782 patent corresponds to the Ohgi et al (US 20120035246) pre-grant publication cited above. This rejection is made in view of the requirements of MPEP 804 which indicate that a rejection under 35 USC 103 must be made if there is a corresponding obviousness type double patenting rejection and the conflicting patent is available as prior art.
Ohgi claimed: 
1. A single-stranded nucleic acid molecule comprising: an expression inhibitory sequence that inhibits expression of a target gene, wherein the single-stranded nucleic acid molecule comprises: a region (X); a linker region (Lx); a region (Xc), a region (Y); a region (Yc); and a linker region (Ly) linked between the region (Y) and the region (Yc), the 5' end and the 3' end of the single-stranded nucleic acid molecule are not linked to each other, the linker region (Lx) is linked between the regions (X) and (Xc), the region (X) and the region (Y) are linked to each other, an inner region (Z) consists of the region (X) and the region (Y), and has 19 to 30 bases, the region (Xc) is complementary to the region (X), and has 1 to 29 bases, the region (Yc) is complementary to the region (Y), and has 1 to 29 bases, the inner region (Z) comprises the expression inhibitory sequence, the expression inhibitory sequence is a ribonucleic acid (RNA) molecule, and the linker region (Lx) comprises a non-nucleotide structure comprising at least one of a pyrrolidine skeleton and a piperidine skeleton. The linkers Lx and Ly can be Formulae I (claims 2 and 9) each of which embraces instant Formulae I-1 to I-9.  See claim 13.
And:
27. The single-stranded nucleic acid molecule according to claim 1, wherein expression of the gene is inhibited by RNA interference.
And:
29. A pharmaceutical composition comprising the single-stranded nucleic acid molecule according to claim 1.
The portion of the specification supporting claim 29 indicates that such a composition is a solution of the nucleic acid molecule dissolved in water.  See paragraph bridging columns 64 and 65.
Ohgi did not claim a method of storing the nucleic acid molecule. 
Werling taught that if RNA  is stored in sterile buffer at pH <7 such as sodium acetate buffer at pH 5.5  with 0.1 - 1.0 mM EDTA, it will be stable "indefinitely””. Werling also indicated that 1 mM sodium citrate buffer pH 6.4 was available as a commercial preparation for RNA storage. Werling explained that citrate (like EDTA) is a chelator of divalent cations which generate hydroxide ions that attack phosphodiester bonds.  Therefore one of ordinary skill would have a reasonable expectation of improving the stability of stored RNA if one used a citrate buffer such as that provided by Ambion. Werling did not teach a temperature for storage of dissolved RNA.
Fabre taught that a method of choice for RNA storage involved freezing, but indicated there was interest in room temperature preservation methods due to the cost of cold storage. Fabre prepared dried RNA compositions and assayed their stability from 1 to 92 weeks (see Fig. 1, panels a and b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have dissolved the nucleic acid molecule of Ohgi in water, as taught by Ohgi, and to have subsequently adjusted the pH of that solution to 6.4 by either addition of the storage buffer of Ambion, or by addition of citrate to achieve the pH and buffering capacity of the Ambion storage buffer. One would have been motivated to do because Werling indicated that RNA should be stable indefinitely when stored under these conditions.  It would have been similarly obvious to store the RNA solution at room temperature and to have assayed the stability of the RNA over time as taught by Fabre (e.g. for up to 92 weeks).  One would have been motivated to do so because Fabre taught that there was an interest in developing room temperature storage conditions for RNA.  Accordingly, the active method steps of the claims were prima facie obvious. The results recited in instant claims 31-36 would have been achieved inherently.  Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not persuasive.  
Applicant argues that neither Werling nor Ambion teach or suggest storage at room temperature. Werling does not disclose a storage temperature, and Ambion discloses a storage temperature of -20 °C (see first page under heading "Storage conditions"). Applicant argues that a person of ordinary skill in the art would not have been motivated to refer to the example of storage stabilization of dried RNA for storage stabilization of RNA in solution at room temperature and would not have had a reasonable expectation of success that a process for dried RNA would work for RNA in solution. This is unpersuasive. Fabre taught that there was an interest in storing RNA at room temperature, and although Fabre reached a different solution than the instant inventors, the fact remains that Fabre provided motivation to attempt room temperature storage of RNA (due to the cost of cold storage). The Werling reference taught the chemical conditions necessary for stable RNA storage (pH<7 and presence of divalent cation chelator), the rationale for these conditions (inhibition of hydroxide ion attack on phosphodiester bonds by inhibiting formation of hydroxide ions in aqueous solution), and taught that such chemical conditions can be achieved through the use of a commercially available product (Ambion citrate buffer, pH 6.4). Thus Werling provided a reasonable expectation that one could inhibit the hydroxide-mediated degradation of RNA in an aqueous buffer, regardless of temperature, by decreasing the formation of hydroxide ions. Therefore there was both motivation to store RNA at room temperature, and a reasonable expectation of successfully doing so through the use of a citrate buffer at pH 6.4. 
Applicant asserts that stable storage of a nucleic acid having 10-150 nucleotides in solution at ambient temperature was unexpected, referring to Example 1-3 at paragraph 273, Example 2-3 at paragraph 279, and Example 4-3 at paragraph 287. This argument is unpersuasive because the results are not unexpected in view of the prior art of record which shows that one of ordinary skill had reason to expect that RNA would be stable at pH <7 (e.g. pH 5.5 or 6.4 as discussed by Werling) in the presence of a chelator of divalent cations, as explained above and in the rejections. Generally speaking, RNA molecules were known to be unstable in aqueous solution when the solution is contaminated by RNase.  This mechanism can be avoided if care is taken not to contaminate the solution. The other mechanism of degradation is due to hydroxide ion attack on phosphodiester bonds (where hydroxide ions arises from dissociation of water into H+ and OH-, which dissociation is facilitated by divalent cations). Therefore one of ordinary skill had reason to believe that RNA would be stable in solutions that were not contaminated by RNase, and where hydroxide ion formation was suppressed by buffering at pH below 7 and by the presence of chelators of divalent cations. Therefore the rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 22-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8691782 in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, and Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385).  
The claims of the ‘782 patent and the teachings of Werling, Ambion, and Fabre are applied and combined exactly as above under 35 USC 103.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive for the reasons set forth above.  

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635